      Case 1:18-cv-01781-PGG-BCM Document 223 Filed 09/09/20 Page 1 of 2




                                                                                           JAMES K. SCHULTZ
                                                                                       Direct: (619) 296-2018
                                                                                       jschultz@sessions.legal

Via ECF                                     September 9, 2020

Honorable Paul G. Gardephe
Courtroom 705
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

          Re:     Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al.
                  Case No.: 1:18-cv-01781-PGG
                  Bifulco, et al. v. National Collegiate Student Loan Trust 2006-4, et al.
                  Case No.: 1:18-cv-07692-PGG

Dear Judge Gardephe:

        We represent Transworld Systems Inc. (“TSI”) in the above-referenced consolidated
action. Pursuant to Your Honor’s Individual Rules of Practice No. II. A and B, TSI writes to
request permission to file its Reply in Support of its Objection to Order dated July 17, 2020 (the
“Order”), under seal.

        TSI filed its objection to the Order on July 31, 2020 (Dkt. 201), and requested that the
objection and supporting exhibits be maintained under seal given that they contain medical
information.

        TSI now seeks, pursuant to Your Honor’s Individual Practice, to file its Reply under seal
given that it too references private medical information.

        Paragraph 2 of the Protective Order sets forth what may be designated as confidential. Dkt.
92, ¶ 2. Specifically, paragraph 2(d) contemplates: “personal information including, but not
limited to,…medical information,…other information that individuals would not normally reveal,
and any information that a Producing Party believes in good faith to be subject to data protection
laws or other privacy obligations;”).

         In sum, TSI requests permission to file its Reply brief under seal.

       Pursuant to Your Honor’s Individual Practices, the Reply is being contemporaneously filed
under seal in the ECF system, electronically related to the instant letter motion, and will be
provided to counsel of record in unsealed format.



                        1545 Hotel Circle South, Suite 150, San Diego, CA 92108-3426
                      Tel: (619) 296-2018   Fax: (877) 334-0661   www.sessions-law.com
CALIFORNIA  COLORADO  FLORIDA  GEORGIA  ILLINOIS  LOUISIANA  NEW JERSEY  NEW YORK  PENNSYLVANIA  TEXAS
      Case 1:18-cv-01781-PGG-BCM Document 223 Filed 09/09/20 Page 2 of 2




Michelo, et al. v. National Collegiate Student Loan Trust 2007-2, et al. – 1:18-cv-01781-PGG
September 9, 2020 – Page 2


       Thank you for Your Honor’s attention to this matter.

                                            Respectfully submitted,

                                            /s/ James K. Schultz
                                            Counsel for Transworld Systems Inc.

cc:    All counsel of record (via ECF)
